DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending in application
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1 is indefinite since the second carbon atom of last formula of ligand represented as X in claim 1, contains three bonds which is an incorrect number of bonds for carbon since a carbon atoms requires four bond in order to have the correct valence. Furthermore, the bonds are not correctly positioned on the two carbons and nitrogen atoms in this formula.  Similarly, carbonyl group in structure represented as R3 in claim 1 is incorrectly positioned in this structure.
Also, claim 2 is indefinite since the first carbon atom of last formula of ligand represented as X in claim 2, contains five bonds (i.e.; -CH3-) which is an incorrect number of bonds for carbon since a carbon atoms requires four bond in order to have the correct valence.  Furthermore, Claim 7 is indefinite since the second carbon atom of thiol of the given formula in claim 7, contains three bonds which is an incorrect number of bonds for carbon, since a carbon atoms requires four bond in order to have the correct valence. The abbreviations or terms “cb1C”, in cb1C” designates or means. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over McCaddon et al. (WO 02087593 Al; of record) in view of Dauncey (Nutrients 2013, 5, 887-914).
	Claim 1 is drawn to a cobalamin derivative of a given formula (I).
McCaddon et al. disclose a method and medical composition for the treatment and/or prevention of a functional Vitamin B12 (cobalamin) deficiency in an individual that is brought about as a consequence of oxidative stress on biochemical pathways. The functional Vitamin B12 (cobalamin) deficiency may eventually present as dementia, other neuropsychiatric abnormality and/or vascular disease. The method involves the administration of a medical composition that supplies a cobalt-sulphur bond in the upper β-ligand of an intracellular cobalamin molecule thereby facilitating intracellular processing of cobalamin. The cobalt-sulphur bond may be provided directly by administration of a thiolatocobalamin, such as glutathionyl-cobalamin or indirectly by the co-administration of cobalamin (Vitamin B12) (or a derivative thereof)) with a sulphur-containing molecule, such as glutathione or a precursor         thereof (see abstract). Also, McCaddon et al. disclose that any suitable thiolatocobalamin may be provided to supply directly the cobalt-sulphur bond (see page 5, next to last line to page 6, 1st 
composition comprising a thiolatocobalamin (see page 6, 2nd and 3rd paragraphs). 
Also, McCaddon et al. disclose any appropriate mode of administration may be used, such as (but not limited to) oral, sub lingual, intravenous and parenteral administration (see page 8, 2nd paragraph).  It should be noted that Applicant’s compound like McCaddon et al.’s compound is also a thiolatocobalamin.
The difference between Applicant’s claimed compound and the compound taught or suggested by McCaddon et al. is the type of X ligand or sulphur-containing molecule that is attached or bonded to cobalt of the thiolatocobalamin to supply directly the cobalt-sulphur bond.
However, McCaddon et al. disclose that a thiolatocobalamin that supplies a cobalt-sulphur bond in the upper β-ligand of an intracellular cobalamin molecule thereby facilitating intracellular processing of cobalamin can be used.
Dauncey discloses that the transglutaminase 2 (TG2) inhibitor cysteamine is neuroprotective and increases TrkB signalling in the brain. Chronic administration of cysteamine ameliorates the decreases in TrkB in the frontal cortex and hippocampus and the anxiety/depression-like behaviours induced in mice by glucocorticoid treatment (see page 902, 2nd paragraph).  Furthermore, Dauncey discloses that this indicates that BDNF-TrkB signalling plays an important role in the beneficial effects of cysteamine, suggesting that it would be a novel therapeutic drug for glucocorticoid-related symptoms of neuropsychiatric disorders (see nd paragraph).  In addition, Dauncey discloses that moreover, TG2 may be a factor in the serotonin deficiency associated with major depressive disorder: increased levels of TG2 probably convert serotonin to Rac1, resulting in decreased levels of serotonin and BDNF that are associated with major depressive disorder (see page 902, 2nd paragraph).  It should be noted that cysteamine (which has the structure, HS-CH2-CH2-NH2) is a sulphur-containing molecule that could be attached or bonded to cobalt to form a thiolatocobalamin that supplies directly the cobalt-sulphur bond in the upper β-ligand of said thiolatocobalamin which as an intracellular cobalamin molecule (or thiolatocobalamin molecule) would facilitate intracellular processing of cobalamin. Also, it should be noted that cysteamine, HS-CH2-CH2-NH2 has a thiolato structure or group (i.e. -S-CH2-CH2-NH2) which is the same structure or group represented as X in Applicant’s claimed compound or cobalamin derivative of the given formula (I) (as recited in claims 1 and 2).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare a thiolatocobalamin compound as taught by McCaddon et al. in which the thiolato group or ligand that is attached or bonded to the cobalt is derived from cysteamine taught by Dauncey or is a cysteaminyl group, and also in which the said thiolatocobalamin that supplies directly the cobalt-sulphur bond, and as an intracellular cobalamin molecule (or thiolatocobalamin molecule) would facilitates intracellular processing of cobalamin and thus to administer the thiolatocobalamin to treat and/or prevent a functional Vitamin B12 (cobalamin) deficiency in an individual that is brought about as a consequence of oxidative stress on biochemical pathways and/or treat dementia, other neuropsychiatric abnormality or disorder as taught by McCaddon et al., especially since Dauncey disclose or 
One having ordinary skill in the art would have been motivated, to prepare a thiolatocobalamin compound as taught by McCaddon et al. in which the thiolato group or ligand that is attached or bonded to the cobalt is derived from cysteamine taught by Dauncey or is a cysteaminyl group, and also in which the said thiolatocobalamin that supplies directly the cobalt-sulphur bond, and as an intracellular cobalamin molecule (or thiolatocobalamin molecule) would facilitates intracellular processing of cobalamin, and thus to administer the thiolatocobalamin to treat and/or prevent a functional Vitamin B12 (cobalamin) deficiency in an individual that is brought about as a consequence of oxidative stress on biochemical pathways and/or treat dementia, other neuropsychiatric abnormality or disorder as taught by McCaddon et al., especially since Dauncey disclose or suggest that cysteamine would be a therapeutic drug for glucocorticoid-related symptoms of neuropsychiatric disorders.
It should be noted that it is obvious to administer the said thiolatocobalamin compound or cobalamin derivative in the form of a food or food supplement such as food comprising the thiolatocobalamin compound or cobalamin derivative and additive, since McCaddon et al. disclose that the thiolatocobalamin compound can be administered orally. Also, it should be noted that the oral administration of active compounds such as thiolatocobalamin compounds that are administered in the form of a food or as a food composition is well known in the art and is well within the purview of a skilled artisan.

7 is rejected under 35 U.S.C. 103(a) as being unpatentable over McCaddon et al. and Dauncey as applied in claim 1 above, and further in view of Adler et al. (Journal of the American Chemical Society / 88:21 / November 5, 1966).
The difference between Applicant’s claimed method and the method taught or suggested by McCaddon et al. and Dauncey is that McCaddon et al. and Dauncey do not disclose or suggest using hydroxycobalamin in preparing the thiolatocobalamin compound or cobalamin derivative.
Adler et al. disclose that Hydroxocobalamin reacts with thiol compounds, as exemplified by glutathione, to form relatively weak 1:1 inner coordination complexes (see abstract; see also page 5019, Table II and page 5020, Equation 1 (eq 1)).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare, isolate and purify a thiolatocobalamin compound as taught by McCaddon et al. by reacting hydroxycobalamin with a thiol such as cysteamine as taught by Adler et al. and in which the thiolato group or ligand that is attached or bonded to the cobalt is derived from cysteamine taught by Dauncey or is a cysteaminyl group, and also in which the said thiolatocobalamin that supplies directly the cobalt-sulphur bond, and as an intracellular cobalamin molecule (or thiolatocobalamin molecule) would facilitates intracellular processing of cobalamin and thus to administer the thiolatocobalamin to treat and/or prevent a functional Vitamin B12 (cobalamin) deficiency in an individual that is brought about as a consequence of oxidative stress on biochemical pathways and/or treat dementia, other neuropsychiatric abnormality or disorder as taught by McCaddon et al., especially since Dauncey disclose or suggest that cysteamine would be a therapeutic drug for glucocorticoid-related symptoms of neuropsychiatric disorders.
.

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over McCaddon et al., Dauncey and Adler et al. as applied in claim 1 above, and further in view of Kitagawa et al. (Bull. Chem. Soc. Jpn., 64, 2942-2947 (1991)).
The difference between Applicant’s claimed method and the method taught or suggested by McCaddon et al., Dauncey and Adler et al. is that McCaddon et al., Dauncey and Adler et al. do not disclose or suggest using the specific thiol compound, chloroethyl methyl sulfide to react with the hydroxycobalamin.
Kitagawa et al. disclose that the thiol compound, chloroethyl methyl sulfide that comprises ligands that are used to form cobalt (III) complexes in which the ligands complexes with the said cobalt (see abstract and page 2942, right col. 2nd paragraph).  It should be noted that 
2-CH2-S-CH3) is encompassed by structure or group represented as an activated sulfur-containing hydrocarbon of the given formula, wherein Z is a leaving group (i.e.; a chloro) (as recited in claim 7). Also, it should be noted that the chloro- group of chloroethyl methyl sulfide is a leaving group as disclosed by Kitagawa et al. (see abstract and page 2942, right col. 2nd paragraph; see also page 2942, left 1st paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare a cobalamin compound or derivative by reacting hydroxycobalamin with a thiol such as chloroethyl methyl sulfide taught by Kitagawa et al. which is a sulphur-containing molecule, so as to use it to treat and/or prevent a functional Vitamin B12 (cobalamin) deficiency in an individual that is brought about as a consequence of oxidative stress on biochemical pathways and/or treat dementia, other neuropsychiatric abnormality or disorder as taught by McCaddon et al., because one of ordinary skill in the art would reasonably expect that a cobalamin compound or derivative with the ethyl methyl sulfide group (which is a sulphur containing group) attached or bonded to the cobalt would have the same utility as the thiolatocobalamin compound, especially since McCaddon et al. disclose that cobalamin (Vitamin B12) derivative can be used and also disclose that the cobalamin (Vitamin B12) or derivative thereof can be used in combination with a sulphur-containing molecule.
One having ordinary skill in the art would have been motivated, to prepare a cobalamin compound or derivative by reacting hydroxycobalamin with a thiol such as chloroethyl methyl sulfide taught by Kitagawa et al. which is a sulphur-containing molecule, so as to use it to treat and/or prevent a functional Vitamin B12 (cobalamin) deficiency in an individual that is brought about as a consequence of oxidative stress on biochemical pathways and/or treat dementia, other 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623